        Case: 1:18-cv-03370 Document #: 66 Filed: 03/22/19 Page 1 of 3 PageID #:359




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

SCOTT DOLEMBA,                                                    )
on behalf of plaintiff and the class defined                      )
below,                                                            )
                                                                  )
                              Plaintiff,                          )         18 CV 3370
                                                                  )
                    vs.                                           )         Judge Kendall
                                                                  )         Magistrate Judge Schenkier
NATIONAL GAS AND ELECTRIC, LLC,                                   )
SPARK ENERGY GAS, LLC,                                            )
and JOHN DOES 1-10,                                               )
                                                                  )
                              Defendants.                         )


                                        STIPULATION OF DISMISSAL
           Plaintiff Scott Dolemba and Defendants National Gas and Electric, LLC and Spark

Energy Gas, LLC, by and through their undersigned counsel, hereby stipulate pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) to the dismissal of Plaintiff Scott Dolemba’s individual claims against

Defendants National Gas and Electric, LLC and Spark Energy Gas, LLC without prejudice and

without costs. 1 Plaintiff Scott Dolemba voluntarily dismisses his class claims against defendants

National Gas and Electric, LLC and Spark Energy Gas, LLC without prejudice and without

costs. Plaintiff Scott Dolemba voluntarily dismisses his claims against John Does 1-10 without

prejudice and without costs.

Respectfully submitted,

s/ Heather Kolbus                                                 s/Tinos Diamantatos
Daniel A. Edelman                                                 Tinos Diamantatos
Heather Kolbus                                                    William J. Kraus
EDELMAN, COMBS, LATTURNER                                         MORGAN, LEWIS & BOCKIUS LLP

1
    This Stipulation of Dismissal does not affect any party’s rights under Fed. R. Civ. P. 41(d).
                                                             1
    Case: 1:18-cv-03370 Document #: 66 Filed: 03/22/19 Page 2 of 3 PageID #:360




       & GOODWIN, LLC                        77 West Wacker, Suite 500
20 S. Clark Street, Suite 1500               Chicago, IL 60601
Chicago, IL 60603                            (312) 324-1000
(312) 739-4200
                                             Michelle D. Pector
                                             Jared Wilkerson
                                             MORGAN, LEWIS & BOCKIUS LLP
                                             1000 Louisiana, Suite 4000
                                             Houston, TX 77002
                                             (713) 890-5000




                                         2
    Case: 1:18-cv-03370 Document #: 66 Filed: 03/22/19 Page 3 of 3 PageID #:361




                                CERTIFICATE OF SERVICE

        I, Heather Kolbus, certify that on March 22, 2019, I caused a true and accurate copy of
the foregoing document to be filed via the court’s CM/ECF system which caused notice via
email to be sent to the following:

       Tinos Diamantatos - tinos.diamantatos@morganlewis.com
       William J. Kraus - william.kraus@morganlewis.com
       MORGAN, LEWIS & BOCKIUS LLP
       77 W. Wacker, Suite 500
       Chicago, IL 60601

       Michelle D. Pector - michelle.pector@morganlewis.com
       Jared Wilkerson - jared.wilkerson@morganlewis.com
       MORGAN, LEWIS & BOCKIUS LLP
       1000 Louisiana, Suite 4000
       Houston, TX 77002
       (713) 890-5000



                                                    s/ Heather Kolbus
                                                    Heather Kolbus



Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                3
